IN THE SUPREME COURT OF THE STATE OF DELAWARE

REHOBOTH BEACH YACHT &                  §
COUNTRY CLUB PROPERTY                   §   No. 346, 2017
OWNERS ASSOCIATION,                     §
                                        §
       Appellant Below-                 §
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
ROBERT WOLHAR, JR.,                     §   C.A. No. S15A-08-001
                                        §
       Appellee Below-                  §
       Appellee.                        §

                          Submitted: March 23, 2018
                           Decided: May 21, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                 ORDER

      After careful consideration of the parties’ briefs and the record below,

the Court concludes that the judgment on appeal should be affirmed on the

basis of and for the reasons assigned by the Superior Court in its February 2,

2017 opinion affirming the Court of Common Pleas’ grant of summary

judgment to the appellee and its July 28, 2017 opinion denying the appellant’s

motion for reargument.

      Contrary to the appellant’s assertion on appeal, neither the Court of

Common Pleas nor the Superior Court “reached out and decided an issue not

before the court.” The issue of the validity of the appellant’s amendments to
the restrictive covenants was squarely presented to each court. The appellant

stipulated in the Court of Common Pleas that there was no triable issue of

material fact. Thus, we find no error in the Superior Court’s refusal to

consider additional evidence that the appellant failed to present to the Court

of Common Pleas, nor do we find any error in the Superior Court’s application

of the law to the facts.

      NOW, THEREFORE, IT IS ORDERED that judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                      Justice




                                      2